DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 4 of the claim recites the limitation of “the loaded consumable” but this limitation lacks antecedent basis. An appropriate correction could be --the loaded consumable--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 3: The claim recites that the loader is “configured for one-handed operation” but it is unclear from the claimed limitation what criteria is intended to be met by being configured for one-handed operation because individual users have differently abled hands and hence it is unclear how the loader is intended to be configured for such use by a user/operator. Applicant’s as-filed specification ¶ 29 notes that a “user can open the loader and load the consumable with one hand” but as noted above, different users have different functionally capable hands and accordingly the claim scope is rendered unclear.
Based upon the above cited section of Applicant’s as-filed specification, the interpretation taken by the examiner is that any device that doesn’t require simultaneous intervention by a user, e.g. opening a door while concurrently moving a sample from one location to another, constitutes a device that is considered to be “configured for one-handed operation”.
As to claim 8: The claim recites that “the loading and closing is performed one-handed” and accordingly is subject to the same 35 U.S.C. 112 rejection for the reasons noted above regarding claim 3 and accordingly is interpreted in the same manner; i.e., that any process that doesn’t require simultaneous intervention by a user, e.g. opening a door while concurrently moving a sample from one location to another, constitutes loading and closing that can be performed one-handed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rod that aligns to the outside surface of the loaded consumable” as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly et al. US PG-PUB 2015/0226759 A1 (hereafter Connolly).
As to claim 1: Connolly discloses a loader for receiving a consumable holding a sample (2; figs 1-7B; the depicted device is considered to be a loader at least by virtue of loading samples into the consumables manager drawer 32 as disclosed in ¶ 131), the loader comprising:
a slider plunger (274; ¶ 257);
a door crank (118; ¶ 218 - the camming edges or runners act to move the lift door 34 as disclosed and are therefore considered to function as a door crank in accordance with Applicant’s disclosure in the as-filed specification ¶ 32 that notes that such a crank-slider mechanism actuates a door); and
a rod that aligns to the outside surface of the loaded consumable (102, 104; ¶ 218 - the disclosed rails are considered to align to the outside surface of a loaded consumable as disclosed in ¶ 196 by the joining of a consumable and the guide blocks 164 - the rails 102 and 104 are considered to be rods in accordance with Applicant’s disclosure in the as-filed specification ¶ 49 that discloses “two 1/8” diameter metal rods that serve as alignment rails”).

claim 3: Connolly discloses the loader of claim 1 wherein the loader (2) is configured for one-handed operation (¶ 129 - the hinged access panel 18 depicted in figs. 1-7B is noted to be able to be opened by a user of the device 2 and accordingly, because such opening does not require another functionality that demands user interaction, it is considered to be configured for one-handed operation as noted in the above 35 U.S.C. 112 rejection and interpretation of the instant claim limitations).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. US PG-PUB 2015/0226759 A1 (hereafter Connolly) in view of Nikonorov et al. US PG-PUB 2013/0171044 A1 (hereafter Nikonorov).
claim 2: Connolly teaches all of the limitations of the claimed invention as described above regarding claim 1, including a slider plunger (274; ¶ 257) that is spring loaded (¶ 256) and a door crank (118; ¶ 218 - the camming edges or runners act to move the lift door 34 as disclosed and are therefore considered to function as a door crank in accordance with Applicant’s disclosure in the as-filed specification ¶ 32 that notes that such a crank-slider mechanism actuates a door), but does not explicitly teach:
the loader further comprising a latch and wherein the slider plunger is spring loaded, the actuation of the latch causing the slider plunger to open the door crank for loading a consumable.
Nikonorov teaches the use of a latch and wherein the actuation of the latch causes a slider assembly to open a door for loading a consumable (¶ 32 - a latch 70 holds a slide assembly 52 either in one or both of open and closed positions and accordingly is considered to be at least capable of opening a door and allow for loading of a consumable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Connolly in the manner suggested by Nikonorov such that the slider plunger of Connolly is spring loaded and the actuation of the latch causes the slider plunger to open the door crank for loading a consumable such as suggested by the teaching of Nikonorov because such a construction is an art recognized means of locking a slide assembly into a certain position which can prevent contamination of a sample being tested and thereby increases the safety of the sample cartridge as noted in Nikonorov ¶ 32 and thus would serve to provide said benefit to the samples in the device of Connolly.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. US PG-PUB 2015/0226759 A1 (hereafter Connolly) in view of Sharpe et al. US PG-PUB 2014/0165711 A1 (hereafter Sharpe).
As to claim 4: Connolly teaches all of the limitations of the claimed invention as described above regarding claim 1, including a loader (figs. 1-7; embodied by the device represented by element 2), a consumable (¶ 131 regarding the various examples of consumables as disclosed) and a slider plunger (274), but does not explicitly teach:
the loader further comprising a receptacle for the consumable and a gasket disposed therein, and wherein when the loader is closed the slider plunger forms a seal with the back of the consumable and the front end of the consumable forms a seal with the gasket.
Sharpe teaches a loader (13; ¶ 26) comprising a receptacle for a consumable and a gasket disposed therein (¶ 27 - the space which a loaded consumable, such as the capillary device 15, occupies is considered to be a receptacle and the optionally included elements of the disclosed O-rings or other fluid sealing elements are considered to be a gasket that is disposed therein and functions as disclosed in ¶ 32), and wherein when the loader is closed the slider plunger forms a seal with the back of the consumable and the front end of the consumable forms a seal with the gasket (when the loader 3 is closed, a seal is formed as disclosed in ¶ 32 via the action of the O-ring between the driving and driven side; when considered in combination with the teaching of Connolly that already discloses a slider plunger, the teaching in ¶ 32 is considered to suggest that when the slider plunger 274 of Connelly is closed, it forms a seal with the back of a consumable loaded into the loader and the front end of the consumable forms a seal with the gasket embodied by the O-ring disclosed in Sharpe ¶ 32).


As to claim 5: Connolly teaches all of the limitations of the claimed invention as described above regarding claim 1, including a loader (2; figs. 1-7B) and a consumable (¶ 13), but does not explicitly teach:
wherein the consumable is cylindrical.
Sharpe teaches that consumables in systems with a loader (13; ¶ 26) may be cylindrical (¶ 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the consumable of Connolly to be cylindrical as suggested by Sharpe because such a shape is conducive to allow for sealing of such a consumable capillary device to be sealed such that fluid does not escape while additionally providing precise control of the manner in which bubbles are loaded into such a capillary device as noted in ¶ 48 of Sharpe.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. US PG-PUB 2015/0226759 A1 (hereafter Connolly) in view of Lin et al. US PG-PUB 2013/0142709 A1 (hereafter Lin).
claim 6: Connolly teaches all of the limitations of the claimed invention as described above regarding claim 1, including a loader (2; figs. 1-7B) and a consumable (¶ 13), but does not explicitly teach:
the loader further comprising a needle for penetrating a capillary in the consumable.
Lin teaches the use of a needle (38; ¶ 89) for penetrating a capillary in a consumable (¶ 89 - the needle 38 is disclosed as delivering a fluid sample through the needle into a consumable receptacle that includes, e.g., a capillary tube).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loader (2 of Connolly) to include a needle for penetrating a capillary in the consumable as suggested by Lin because such a needle is capable of providing access to the interior of a sample consumable device while also being capable of transporting a fluid sample in a controlled manner without risk of leaks or spills to and from specific locations, such as suggested in Lin ¶ 95.

Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PG-PUB 2010/0180980 A1 (hereafter Lee) in view of Sharpe et al. US PG-PUB 2014/0165711 A1 (hereafter Sharpe).
As to claim 7: Lee discloses a method for analyzing a sample (¶ 1), the method comprising:	loading the sample into a capillary disposed within a consumable (¶ 69 discloses that a sample is loaded into a capillary disposed within a consumable that is embodied as an assay 
a slider plunger (¶ 69 regarding the disclosed co-axial plunger that is used in a manner that requires sliding to enable drawing in or expelling liquid samples as disclosed).
Lee does not explicitly teach loading the consumable into a loader; and
closing the loader, thereby forming a seal between a slider plunger and the back of the consumable and a seal between a gasket and the front of the consumable.
Sharpe teaches loading consumables into a loader (¶ 26 regarding the capillary device 15 that is considered in combination equivalent to the consumable as taught by Lee as noted above to be loaded into a loader 13); and
closing the loader (¶ 37 - the disclosed loader is closed whenever it is to be in a state ready for its next use), thereby forming a seal between a slider plunger and the back of the consumable and a seal between a gasket and the front of the consumable (when the loader 3 is closed, a seal is formed as disclosed in ¶ 32 via the action of the O-ring between the driving and driven side; when considered in combination with the teaching of Lee that already discloses a slider plunger in ¶ 69, the teaching in ¶ 32 is considered to suggest that when the slider plunger of Lee is closed, it forms a seal with the back of a consumable loaded into the loader and the front end of the consumable forms a seal with the gasket embodied by the O-ring disclosed in Sharpe ¶ 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in the manner suggested by Sharpe above 

As to claim 8: Lee as modified by Sharpe teaches the method of claim 7, wherein the loading and closing is performed one-handed (¶ 33 of Sharpe regarding the loading which requires that a user only presses the button 26 depicted in fig. 2B and ¶ 37 regarding closing that requires only releasing said button 26).

As to claim 10: Lee as modified by Sharpe teaches the method of claim 7, wherein the consumable is cylindrical (¶ 48 of Sharpe notes that the consumable is cylindrical in shape).

As to claim 11: Lee as modified by Sharpe teaches wherein loading the consumable (the capillary device 15 of Sharpe as disclosed in ¶ 26) into a loader (13 of Sharpe) comprises placing the consumable in contact with at least one guide rail (¶ 36 of Sharpe notes that guide rails are utilized to fix the capillary device 15 in place).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PG-PUB 2010/0180980 A1 (hereafter Lee) in view of Sharpe et al. US PG-PUB 2014/0165711 A1 (hereafter Sharpe) as applied to claim 7 above, and further in view of Nikonorov et al. US PG-PUB 20130171044 A1 (hereafter Nikonorov).
As to claim 9: Lee as modified by Sharpe teaches all of the limitations of the claimed invention as described above regarding claim 7, including a slider plunger (¶ 69 of Lee regarding 
comprising actuating a latch to cause the slider plunger to open a door crank for loading the consumable.
Nikonorov teaches the use of a latch and wherein the actuation of the latch causes a slider assembly to open a door for loading a consumable (¶ 32 - a latch 70 holds a slide assembly 52 either in one or both of open and closed positions and accordingly is considered to be at least capable of opening a door and allow for loading of a consumable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee as modified by Sharpe in the manner suggested by Nikonorov because such a construction is an art recognized means of locking a slide assembly into a certain position which can prevent contamination of a sample being tested and thereby increases the safety of the sample cartridge as noted in Nikonorov ¶ 32 and thus would serve to provide said benefit to the samples in the device of Lee as modified by Sharpe.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PG-PUB 2010/0180980 A1 (hereafter Lee) in view of Sharpe et al. US PG-PUB 2014/0165711 A1 (hereafter Sharpe) as applied to claim 7 above, and further in view of Orlu et al. US PG-PUB 2007/0083165 A1 (hereafter Orlu).
claim 12: Lee as modified by Sharpe teaches all of the limitations of the claimed invention as described above regarding claim 7, including a consumable (¶ 26 of Sharpe regarding the capillary device 15), that is loaded (¶ 27 of Sharpe) but does not explicitly teach:
wherein the consumable is loaded by the handling of a tab on the consumable.
Orlu teaches that consumables may be handled by a tab (9b) on the consumable (¶ 124 notes that a consumable that handles blood samples is handled by a radial holding tab).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee as modified by Sharpe such that the consumable of Sharpe is loaded by the handling of a tab on the consumable, such as suggested by Orlu in ¶ 124 because such handling both serves to prevent a user from being exposed to the contents in the sample and prevents contamination of the sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856